Citation Nr: 1115954	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than May 18, 2004 for the award of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Air Force from June 1955 to January 1968.  

On January 25, 1999, the Veteran submitted an informal TDIU claim which was denied in a July 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  In a June 2003 decision, the Board denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed that decision to the United States Court of Appeals fo Veterans Claims (the Court).  In an Order dated October 14, 2004 pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the issue.  In March 2005 the Board in turn remanded the TDIU issue to the RO.

In a March 2006 RO rating decision, TDIU was granted on a schedular basis.  An effective date of May 18, 2004 was assigned.  This appeal followed.

In May 2008, the veteran and his spouse presented testimony at a videoconference hearing which was chaired by the undersigned Veterans law Judge.  A transcript of that hearing has been associated with the veteran's VA claims folder.




FINDINGS OF FACT




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION




ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


